DETAIELED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to the filing of the Application identified above including Claims filed on 12/21/2018. Claims 1 – 13 are examined.
Claim Objections
Claim 4 is objected to because of the following informalities:  
claim 4: change “this pylon box” in lines 3-4 to - - the pylon box - - for proper clarity and antecedent basis; and
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first securing elements”, “second securing elements” and “third securing elements” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Regarding claim 1, the limitations “first securing elements”, “second securing elements” and “third securing elements” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “element” coupled with functional language “securing” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: bolts or rivets or similar structure (see pars. [0054] and [0060]).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially orthogonal" in claim 1 (see line 14) is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example the pin being orthogonal would be at an angle of 90 degrees.  As modified by the term “substantially,” the instant recitation does not make clear how close to 90 degrees the pin must be to the plane in order to infringe the claim.  For example, it is not clear if the pin being at 50 degrees or 70 degrees or 85 degrees to the plane can infringe the claim.
The term “trapezoidal” in claim 3 is used by the claim to describe an overall shape of the single wing connector.  There is no discussion in applicant specification regarding a definition of trapezoidal. The accepted meaning of trapezoid is “a quadrilateral having only two sides parallel” (Merriam-Webster online) wherein a quadrilateral is “a polygon of four sides” wherein a polygon is “a closed plane figure bounded by straight lines” (Merriam-Webster online).  The only showing of what is meant by trapezoidal is applicant fig. 3.  However the vertical sides meant to be the non-parallel sides of a trapezoid are not straight lines.  Therefore it is not clear what is meant by trapezoidal and it is not clear how the claim is infringed and the term is indefinite because the specification does not clearly redefine the term. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).
Use of the term “preferably” in line 4 of claim 4 renders claim 4 indefinite because one of ordinary skill would not know if 1) the two second connecting portions projecting out of this pylon box will infringe the claim in combination with the preceding claim 4 elements, or 2) if it also necessary for the prior art two connecting portions to also penetrate in part into a leading edge region the wing, in order to infringe the claim.
The term "preferably substantially parallel" in claim 5 (see line 14) renders claim 5 indefinite for two reasons: 
1) the term “preferably” makes the metes and bounds of the claim unclear because one of ordinary skill would not know if the requirement in order to infringe the claim is a) substantially parallel or b) parallel, or c) some other meaning; and 
2) the term substantially is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example the shackle being parallel would be at an angle of 0 degrees.  As modified by the term “substantially” the instant recitation does not make clear how close to 0 degrees the shackle must be to the associated connecting portion in order to infringe the claim.  For .
The term "substantially parallel" in claim 7 (see line 14) is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example the sole being parallel would be at an angle of 0 degrees.  As modified by the term “substantially” the instant recitation does not make clear how close to 0 degrees the sole must be to the lateral edge in order to infringe the claim.  For example it is not clear if the sole being at 40 degrees or 30 degrees or 15 degrees to the lateral edge can infringe the claim.
Claims dependent thereon on rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 – 6, 8 – 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 20050082423 A1 (Whitmer) in view of US Patent 9248921 B2 (West), US Patent 4437627 (Moorehead) and US Patent 3952973 (James).
As to claims 1 and 4, Whitmer discloses (see figs. 1 and 4; and expanded portion of figs. 1 and 3B below; and figs. 3A and 3B below) an assembly for an aircraft (100; see fig. 1) comprising: 
an aircraft wing 304 comprising a wing box (see fig. 3A below) formed in part with a front wing spar (311; see fig. 3A below), an upper suction-side skin (see the surface of wing 104 opposite fairing 109 and facing upward in fig. 1) and a lower pressure-side skin (305; see fig. 3A below); 
an engine attachment pylon (310; see fig. 3B) arranged under the wing, the pylon comprising a primary structure 310 having an upper structure (top portion of structure 310 in fig. 3B) extending, at least in part, under the wing box (see in fig. 3A below that shows lower skin 305 portion of wing box extends forward of front spar 311 and covering pylon 310; also see expanded portion of fig. 1 below), and 
two lateral front fittings (see fig. 3B below) configured to secure the primary structure of the attachment pylon 310 to the wing box (the later front fitting secures the front spar 311 of the wing box to the pylon 310; see fig. 3B below), each of these fittings comprising: 

a second connecting portion secured to the primary structure of the attachment pylon 310 (see expanded view of fig. 3B below); 
at least one securing member 348 (see fig. 3B below) articulated to each of the first and second connecting portions about articulation pins (par. [0024], middle: “structural attach pin”) substantially orthogonal to a plane of the front wing spar (an ordinary worker when viewing fig. 3B below would understand that the articulating pins at location 343 are substantially orthogonal to the plane of wing spar 311 wherein “substantially” can be interpreted as “being largely but not wholly that which is specified”, Merriam-Webster online; also see holes 343 of articulation pins in fig. 4), and 
the first connecting portions (see fig. 3B below) of the two lateral front fittings being made in one piece in a single wing connector 323 (see fig. 4) extending over essentially an entire height of the front wing spar 311 (see fig. 3A below), the single wing connector also comprising an upper connector portion and a lower connector portion (see fig. 3B below) that each connect the two first connecting portions, the upper connector portion being secured to the front wing spar (par. [0020], middle wherein portion 321 includes upper connector portion; see fig. 3B below), and the lower connector portion being secured to the front wing spar and to the lower pressure-side skin (par. [0020], bottom wherein portion 322 includes lower connector portion; see fig. 3B below), but is silent the primary structure formed as a pylon box having an upper spar; first securing elements; the second connecting portion secured to the primary structure of the attachment pylon; second securing elements; the upper connecting portion secured to the upper suction-side skin; and third securing elements; and wherein the two second connecting portions are made in one piece in an interior transverse reinforcing rib of the pylon box, the two second connecting portions projecting out of this pylon box and penetrating preferably in part into a leading edge region of the wing.

    PNG
    media_image1.png
    78
    212
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    523
    707
    media_image2.png
    Greyscale
[AltContent: textbox (wing box: the wing box can include a portion forward of wing front spar 311 and bounded by the leading edge of wing shown in fig. 1 and thus Whitmer pylon extending, at least in part, under the wing box as recited in claim 1)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (portion of pylon extending, at least in part, under the wing box as recited in claim 1)][AltContent: arrow][AltContent: textbox (rear closing rib)][AltContent: arrow]


    PNG
    media_image5.png
    508
    799
    media_image5.png
    Greyscale
[AltContent: textbox (lateral front fitting
(L and R))][AltContent: arrow][AltContent: arrow][AltContent: textbox (plane of wing spar 311)][AltContent: arrow][AltContent: textbox (first connecting portions)][AltContent: arrow][AltContent: arrow][AltContent: textbox (upper connector portion)][AltContent: arrow][AltContent: textbox (lower connector portion)][AltContent: arrow][AltContent: textbox (lateral front fitting )][AltContent: arrow][AltContent: arrow][AltContent: textbox (opening)][AltContent: arrow]

    PNG
    media_image7.png
    157
    217
    media_image7.png
    Greyscale
[AltContent: textbox (appears to be second connector portion)][AltContent: arrow][AltContent: textbox (expanded view of fig. 3B )][AltContent: textbox (articulating pins)][AltContent: arrow][AltContent: arrow]
West teaches a pylon 12 (see fig. 1) with a primary structure formed as a pylon box (see that West pylon 12 has hollow portion in fig. 2 and is therefore box-like in a similar manner that applicant pylon 4 is box-like in fig. 3) having an upper spar 26 extending, at least in part, under a wing box (see fig. 1); and a second connecting portion 40 (see fig. 4) securing the primary structure of the attachment pylon 12 to a front spar 52 of a the wing box (at 50 in fig. 1) (via fittings 54); and wherein the two second connecting portions are made in one piece 40 (see fig. 4) in an interior transverse reinforcing rib 40 of a pylon box 12, the two second connecting portions (the left and right side of rib 40 as shown in fig. 4) projecting out of this pylon box (see portions 46 of structure 40 extending above top spar 26 of pylon box 12 in fig. 4; it is noted that the top spar is mis-labeled in fig. 4 and should be identified as “26”) and penetrating preferably in part into a leading edge region of the wing (the phrase “penetrating preferably in part into a leading edge region of the wing” is interpreted as best understood by examiner as a preference and is not considered a claim requirement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Whitmer with the primary structure formed as a pylon box having an upper spar  for the purpose of facilitating using a spar of lighter weight to improve fuel efficiency; second connecting portion secured to the primary structure of the attachment pylon; and wherein the two second connecting portions are made in one piece in an interior transverse reinforcing rib of the pylon box, the two second connecting portions projecting out of this pylon box and penetrating preferably in part into a leading edge region of the wing as taught by West in order to 
Whitmer in view West teach the current invention but are silent first securing elements; second securing elements; the upper connecting portion secured to the upper suction-side skin; and third securing elements.
Moorehead teaches connecting fittings 22 are attached to front wing spars 20 (see fig. 1) with first, second and third securing elements (i.e., bolt type fasteners, see col. 6, ll. 35-40; col. 8, ll. 52-56)  .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Whitmer in view West with first, second and third securing elements as taught by Moorehead in order of facilitate securing the one piece connector of Whitmer in view White to the front spar of Whitmer in view White (Moorehead col. 6, ll. 35-40; col. 8, ll. 52-56). 
James teaches engine mount fitting 40b secured to the upper suction-side skin 10 (see flange 96 of fitting 40b attached to wing skin 10 in fig. 8 wherein beam 40b is attached to  upper skin  as shown in fig. 3 wherein beam type fitting 40b is the fitting used to attach engine to wing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Whitmer in view West and James with the upper connecting portion of single piece wing connector secured to the upper suction-
As to claim 2, Whitmer in view West, Moorehead and James teach the current invention as claimed and discussed above.  Whitmer further discloses said single wing connector defines an opening around which the two first connecting portions and the lower and upper connector portions are arranged (see fig. 3B above).
As to claim 3, Whitmer in view West, Moorehead and James teach the current invention as claimed and discussed above.  Whitmer further discloses said single wing 14PATENT APPLICATION5461.133657 connector has a trapezoidal overall shape, a larger base of which is arranged uppermost (see fig. 4 below).  Trapezoidal overall shape is interpreted as best understood by examiner as meaning the shape of the single wing connector in the plane of the front spar and having sides that are not necessarily straight.

    PNG
    media_image9.png
    523
    665
    media_image9.png
    Greyscale
[AltContent: textbox (two parallel sides)][AltContent: arrow][AltContent: arrow][AltContent: textbox (base)][AltContent: arrow][AltContent: textbox (two non-parallel sides)][AltContent: arrow][AltContent: arrow]
  As to claim 5, Whitmer in view West, Moorehead and James teach the current invention as claimed and discussed above.  Whitmer further discloses said at least one securing member 348 is formed by at least one shackle 348 extending preferably 
As to claim 6, Whitmer in view West, Moorehead and James teach the current invention as claimed and discussed above.  Whitmer further discloses a central front fitting (334a, 334b) configured to react load exerted in a transverse direction of the assembly (fitting 334a, 334b reacts loads generated by the turbofan engine 106 taught by Whitmer of Whitmer in view West, Moorehead and James wherein the turbofan engine in operation generates a moment about the engine center that is reacted by a transverse force applied by fitting 334a, 334b to the wing; also see par. [0019]. bottom stating that the structure 320 reacts lateral loads, i.e. transverse loads, from engine to wing along lateral axis 341 wherein said loads pass through fittings 334a 334b) and in a longitudinal direction (thrust force of engine is reacted by central front fitting), said central front fitting comprising a shear pin (pin 327b is a fuse pin that breaks in shear for example if the engine were to separate from the wing).
As to claim 8
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Whitmer in view West, Moorehead and James with at least one system or piece of equipment arranged in a leading edge region of the wing, in front of the lateral front fittings as further taught by Moorehead in order to facilitate providing air conditioned air to cabin of aircraft 100 taught by Whitmer.
As to claim 9, Whitmer in view West, Moorehead and James teach the current invention as claimed and discussed above.  Whitmer further discloses each of the lateral front fittings is configured to allow load exerted in a vertical direction of the assembly to be reacted (the lateral front fittings react to vertical force of gravity maintaining engine attached to wing).
As to claim 10, Whitmer in view West, Moorehead and James teach the current invention as claimed and discussed above.  Whitmer further discloses a rear fitting (fitting at 344 in fig. 3B above) secured (via structures 351 and 352) to a rear closing rib (see fig. 3A above wherein the rear closing rib is most aft structure of pylon box taught by Whitmer in view West in the claim 1 analysis above) of the pylon box.
As to claim 11, Whitmer in view West, Moorehead and James teach the current invention as claimed and discussed above.  Whitmer further discloses the rear fitting is configured to allow load exerted in a vertical direction of the assembly and in a transverse direction of the assembly to be reacted (structure 320 reacts loads generated by the turbofan engine 106 taught by Whitmer of Whitmer in view West, Moorehead and James wherein the turbofan engine in operation generates a moment about the engine center that is reacted by a transverse force applied by structure 320 to the wing; also see par. [0019], bottom stating that the structure 320 reacts lateral loads 
As to claim 13, Whitmer in view West, Moorehead and James teach the current invention as claimed and discussed above.  Whitmer further discloses an aircraft 100 comprising at least one assembly as claimed in claim 1.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Whitmer in view of West, Moorehead and James, as applied to claim 10 above, and further in view of Pub. No.: US 20180362170 A1 (Stuart).
As to claim 12, Whitmer in view West, Moorehead and James teach the current invention as claimed and discussed above, Whitmer as modified by West, Moorehead and James appears to inherently teach said front and rear fittings form a statically determinate load-reacting system (i.e., a front and rear fitting each transmit loads from the pylon to the wing in a similar manner to applicant front and rear fittings) however Whitmer in view West, Moorehead and James does not explicitly teach said front and rear fittings form a statically determinate load-reacting system.
Stuart teaches mounting systems between an aircraft engine, a pylon and wing (par. [0003]) can be statically determinate or non-statically determinate, each having equivalent performance (par. [0048]) and that changing between the two configurations includes changing features such as the number of links.
In the scenario wherein the said front and rear fittings of Whitmer in view West, Moorehead and James do not form a statically determinate load-reacting system, It 
It is further noted that a simple substitution of one known element (in this case, a statically determinate load-reacting system) for another (in this case, a non-statically determinate load-reacting system) to obtain predictable results (in this case, attachment of the engine to the wing) was an obvious extension of prior art teachings, KSR, 550 U.S. 398 at 417, 82 USPQ2d at 1396, MPEP 2141 III B.
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  no prior art was found teaching claimed said sole being configured to prevent said at least one securing member from rotating upon a failure occurring at said central front fitting in combination with the other claim limitations.
The structure at 74 in West fig. 4 can be interpreted as a sole however because of the surrounding structure (at 76 and at 82) there does not appear to be a scenario wherein the sole 74 could prevent securing member 78 from rotating upon a failure of another fitting forward or aft of fitting at 82.  The only base references found to be close art to claim 1 are West and Whitmer wherein Whitmer also does not teach the instant limitation.

Examiner Comment
A proposed examiner’s amendment comprising the insertion of text at line 18 of claim 1 as shown below was discussed in the interview on 08/10/2021 wherein no agreement was reached:
- - of the front wing spar wherein at least one of the articulating pins is located within the height of the front wing spar, the single wing connector also comprising an - -.  No combination of prior art was identified to arrive at the above structure of proposed amendment.  This feature is used by Applicant to prevent rotation of securing member upon structural failure (see Applicant specification par. [0068]). An updated search and consideration is required upon applicant reply.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Chamberlain (Pub. No. US 20060231679 A1) teaches engine mounting pins are oriented substantially orthogonal to mounting surface in order to react downward loads.
Poloni (US 20190233126 A1) teaches temp sensor equipment in leading edge of wing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948.  The examiner can normally be reached on M-F 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741